In his motion for rehearing appellant again complains at the reception of certain evidence. If exception was reserved to the court's ruling upon such matters during the trial the complaint is not brought forward by proper bills. Apparently appellant sought to preserve the point by complaint in his motion for new trial. By an unbroken line of authority this cannot be done. Owens v. State, 4 Tex.Crim. App. 153; Herchenback v. State,34 Tex. Crim. 122; Brazill v. State, 63 S.W. 130; McCasland v. State, 70 S.W. 547; Janca v. State, 56 Tex.Crim. Rep.; Ellis v. State, 57 Tex.Crim. Rep.; Davis v. State,154 S.W. 226; Ward v. State, 159 S.W. 273, in which a long list of additional authorities are collated. Later Cases to the same effect are Boone v. State, 90 Tex.Crim. Rep.,235 S.W. 580; Howard v. State, 1 S.W.2d 289; Cuellar v. State, (No. 11910, opinion this date.)
The motion for rehearing is overruled.
Overruled. *Page 643